FEDERATED MANAGED ALLOCATION PORTFOLIOS 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 February 1, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MANAGED ALLOCATION PORTFOLIOS (the “Trust”) Federated Balanced Allocation Fund Class A Shares Class B Shares Class C Shares 1933 Act File No. 33-51247 1940 Act File No. 811-7129 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive form of Prospectus and Statement of Additional Information dated January 31, 2011, that would have been filed under Rule 497(c), does not differ from the form of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under 485(b) as Post-Effective amendment No. 35 on January 31, 2011. If you have any questions regarding this certification, please contact me at (412) 288-2614. Very truly yours, /s/ Andrew P. Cross Andrew P. Cross Assistant Secretary
